Citation Nr: 1226598	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  07-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left knee ruptured patellar, status post reconstruction with moderate laxity.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of left medial ligament strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2010, the Veteran presented testimony before the undersigned Veterans Law Judge.  In July 2010, the Board remanded the claims.  When the case was previously before the Board, the Veteran's claim for increase for left medial ligament strain with degenerative joint disease involved a staged rating.  The RO had assigned a 0 percent rating from May 24, 2005, to January 16, 2006, and then a 10 percent as of March 1, 2006, and the disability was temporarily rated 100 percent from January 16, 2006, to February 28, 2006, under the provisions of 38 C.F.R. § 4.30 (2011).  While the claim was in remand status, the Appeals Management Center granted a 10 percent rating from May 24, 2005, to January 16, 2006.  Thus, the issue before the Board is whether the Veteran is entitled to an initial rating in excess of 10 percent for left medial ligament strain with degenerative joint disease.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 


FINDINGS OF FACT

1.  Prior to January 30, 2009, residuals of left medial ligament strain with degenerative joint disease did not limit motion such to meet the criteria for a rating greater than 10 percent.

2.  As of January 30, 2009, residuals of left medial ligament strain with degenerative joint disease have been manifested by limitation of flexion to 30 degrees after repetitive motion.

3.  Prior to January 30, 2009, the evidence did not establish that the left knee had lateral instability or recurrent subluxation.

4.  As of January 30, 2009, left knee, ruptured patellar, status post reconstruction, has no more than moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of left medial ligament strain with degenerative joint disease prior to January 30, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).

2.  The criteria for a rating of 20 percent, but no higher, for residuals of left medial ligament strain with degenerative joint disease as of January 30, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261.

3.  The criteria for a separate rating for left knee ruptured patellar, status post reconstruction, based upon lateral instability, prior to January 30, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257 (2011).

4.  The criteria for an initial rating in excess of 20 percent for left knee, ruptured patellar, status post reconstruction, based upon lateral instability, as of January 30, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that the duty to notify has been met.  The Veteran's claim for benefits was one of entitlement to service connection for the left knee disability.  Service connection for the left knee was awarded in the rating decision on appeal.  Where a claim for benefits has been substantiated and a rating is assigned, the filing of a notice of disagreement with the RO's decision as to the assigned rating does not trigger the requirement for additional notice.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, including VA and private medical records.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained multiple examinations with respect to the claim.

The July 2010 Board remand instructions requested that VA treatment records from April 2010 be obtained and that the Veteran should be examined.  The agency of original jurisdiction obtained the VA treatment records.  A VA examination was provided in September 2010.  The examiner reviewed the claims file and provided clinical finding regarding both the range of motion and the instability of the left knee and other factors regarding function limitation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The agency of original jurisdiction then readjudicated the claim.  The Board concludes there was substantial compliance with the July 2010 remand.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran alleges he warrants higher ratings for two separate disabilities of the left knee.  At the April 2010 hearing before the undersigned, the Veteran testified that prior to 2006, he had painful motion and instability, which is why he had to undergo surgery in 2006.  He stated he tried out different braces and wrapped his knee because of the pain.  The Veteran stated he did not run for exercise or ride a bike because of pain.  He described that his knee gave out on him when he walked, even with wearing a brace.  The Veteran reported he had left knee pain every day.  He stated he had applied for a handicapped parking pass and submitted a copy of the application.  The Veteran noted he was on medications to control the pain.  He estimated he walked two miles a day with his job.  The Veteran testified he had a child at home and that he was unable to chase the child because of his knee pain.  He described his knee giving out on him five to six times a day.  The Veteran stated he missed work for doctor's appointments, but that was the extent of his absences from work due to the knee.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

With any form of arthritis, painful motion is an important factor of disability.  The facial expression, such as wincing on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying an rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran claims that he is entitled to higher ratings for his service-connected left knee disabilities.  The RO has characterized the two disabilities as residuals of left medial ligament strain with degenerative joint disease, which is rated based on limitation of motion, and left knee ruptured patellar, status post reconstruction, which is evaluated based on lateral instability.  The disability of residuals of left medial ligament strain with degenerative joint disease is rated as 10 percent disabling throughout the appeal period, except for a period of temporary total rating, and the disability of left knee ruptured patellar, status post reconstruction, is rated  20 percent disabling as of January 20, 2009, the initial date of assignment of that rating.  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).
 
Flexion of the leg limited to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 
 
Extension of the leg limited to 5 degrees warrants a noncompensable rating, and extension limited to 10 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  

Separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004). 

A separate rating may also be assigned for instability of the knee under Diagnostic Code 5257 where entitlement to separate compensable ratings is shown, which has been established in this case.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2011).

In addition, a separate 10 percent rating may be awarded for the symptomatic removal of semilunar cartilage under Diagnostic code 5259.  Or, a separate 20 percent rating may be awarded for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, to the extent that there is separate compensable symptomatology.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).

The Veteran's left knee has two, separate ratings for limitation of motion and instability.  The Board will address each disability separately.

Limitation of Motion

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent prior to January 30, 2009.  However, the Board finds that the evidence supports the award of a 20 percent, but not higher, as of January 30, 2009.  

Prior to January 30, 2009, the Board finds that the Veteran's limitation of motion did not meet the criteria for an rating in excess of 10 percent, whether based on flexion or extension.  In the July 2005 VA examination report, the examiner reported the Veteran's range of motion as 0 to 140 degrees, which is full range of motion.  The examiner also stated that the Veteran did not have any pain, fatigue, weakness, or incoordination on repeat testing of the knee.  In April 2008, the examiner noted there was no tenderness on palpation of the knee, but the Veteran had crepitus.  The Veteran was able to straighten the knee and had no difficulty walking.  Those clinical findings do not show that the Veteran met the criteria for a rating greater than 10 percent because neither the limitation of flexion nor the limitation of extension met the criteria for a compensable rating.

As of January 30, 2009, the evidence shows that the Veteran met the criteria for a 20 percent rating, but not higher, for limitation of flexion.  In the January 2009 VA examination report, the examiner found that the Veteran's range of motion of the left knee was from 0 degrees to 100 degrees.  At that time, the Veteran had definite left quadriceps weakness, which the examiner wrote was 4/5, but there was no atrophy detected.  However, on repetitive exertional testing, at 1/10 weight bearing genuflexion (squat), the left knee flexed from 0 to 50 degrees and at 3/10 repetitions, the left knee flexed from 0 to 30 degrees.  The examiner found that the Veteran had a loss of an additional 20 degrees related to functional impairment.  Thus, the Veteran's functional impairment equates to limitation of flexion to 30 degrees, which warrants a 20 percent rating, but not higher.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  That is the basis for the Board finding that the 20 percent rating is warranted as of July 30, 2009. 

While the Veteran's limitation of flexion at the time of the September 2010 VA examination did not meet the criteria for a 20 percent rating, the Board finds that rating should still be assigned as of January 30, 2009.  At that time, the Veteran's range of motion in the left knee was from 0 to 120 degrees.  However, the examiner noted the Veteran had significant quadriceps weakness, as his left knee measured 6 centimeters smaller than the right knee.  That lack of use establishes more than a level functional impairment that equate to limitation of flexion at the 20 percent level.  Thus, while the limitation of motion would be noncompensable, the functional impairment on repetitive motion and due to weakness establishes a basis to continue the Veteran's disability rating at 20 percent.

The Board does not find that an rating in excess of 20 percent is warranted.  At the time of the January 2009 VA examination, the Veteran had a loss of strength of 4/5 and his limitation of flexion was not less than 30 degrees.  The 20 percent rating contemplates the functional limitation factors because the 30 degrees was not demonstrated until the repetitive testing.  The Veteran had no atrophy at that time.  Thus, the Veteran's limitation of flexion or functional impairment did not rise to the level of a 30 percent rating, which contemplates flexion limited to 15 degrees.  At no time since January 30, 2009, has the Veteran's left knee demonstrated limitation of flexion to 15 degrees, even after repetitive testing.  At the time of the September 2010 VA examination, the Veteran's range of motion was from 0 to 120 degrees, which would not warrant a compensable rating.  When conducting the functional limitation testing, the examiner noted there was no change in active or passive range of motion during repeat testing times three against resistance.  The examiner also found that there was no additional losses of range of motion observed due to painful motion, weakness, impaired endurance, incoordination, or instability.  Those clinical findings are against the assignment of a 30 percent rating.  While the Veteran had atrophy of 6 centimeters, the Board finds the 20 percent rating contemplates the functional loss due to that atrophy.  The Veteran reported at the September 2010 VA examination that he had missed 8 to 10 days of work for doctor appointments, as opposed to be being home in bed, which the Board finds is not indicative of a 30 percent rating.  38 C.F.R. § 4.1 (degrees of disability are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).

The Board finds that not separate rating is warranted for limitation of extension because the limitation of extension does not meet the criteria for a compensable rating.

Thus, for the reasons stated above, the Board finds that an initial rating in excess of 10 percent is not warranted prior to January 30, 2009, for the left knee limitation of motion.  The Board further finds that n rating of 20 percent, but not higher, is warranted as of January 30, 2009, for left medial ligament strain with degenerative joint disease.  However, the preponderance of the evidence is against the assignment of any higher or separate rating for limitation of motion of the left knee.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Instability

The Board finds that the preponderance of the evidence is against a finding that the Veteran should receive a separate rating for instability of the knee prior to January 30, 2009.  The Board further finds that the preponderance of the evidence is against an initial rating in excess of 20 percent for left knee ruptured patellar, status post reconstruction based on instability.

Prior to January 30, 2009, the Board finds that the medical and lay evidence does not support a finding that the Veteran had instability in his left knee.  At the time of the July 2005 examination, the examiner made the following clinical findings:  no anterior drawer sign of the knee present; no one plane medial (straight) instability of the knee; no one plane lateral (straight) instability of the knee; and no anterolateral rotary instability of the knee.  The Board finds that examiner did a thorough examination to determine whether there was instability of the knee and found no instability.  Additionally, in the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, he reported that his knee symptoms involved decreased range of motion.  He made no allegation of there being instability or of his knee giving out.  Accordingly, the Board finds that a separate rating for instability of the left knee is not warranted prior to January 30, 2009.

As to an initial rating in excess of 20 percent for instability of the left knee as of January 30, 2009, the Board finds that the evidence is against a finding that the Veteran has severe recurrent instability as of January 30, 2009.  In the January 2009 VA examination report, the examiner made findings that the Veteran had grade II to III laxity of the medial collateral ligament with the lateral collateral ligament stable at 0 and 30 degrees.  McMurray's was negative.  There was 2 millimeter laxity of the anterior cruciate ligament on anterior drawer test but with definite end point and no instability demonstrated.  On specific tests of knee stability, the posterior drawer test was negative, the lateral collateral ligament was stable, but the medial collateral ligament had 20 degrees of laxity with stress and 30 degrees laxity with valgus stress.  Such clinical findings establish instability.  However, the Board finds that those findings do not establish severe instability.  While the examiner characterized the laxity as being a grade II to III, the examiner also noted that the lateral collateral ligament was stable.  The Board finds that would not be indicative of a severe instability of the left knee.

In the September 2010 VA examination report, the findings of instability were less than they were at the time of the January 2009 examination.  For example, the examiner found that the ligamentous integrity showed a 1+ Lachman's maneuver, which was suggestive of an anterior cruciate ligament attenuation, and a positive pivot test.  But, there was very minimal valgus instability to varus and valgus stress.  McMurray's was negative.  The Board finds that those clinical findings do not establish severe lateral instability or subluxation.

The Board has considered the Veteran's testimony that his left knee gives out five to six times a day.  However, the clinical findings do not support a finding that the Veteran has severe instability of the left knee.  The Board accords more probative value to the clinical findings of trained professionals as to the severity of the instability in the left knee than the Veteran's statements.  The September 2010 findings show that minimal instability, while the January 2009 findings found grade II to III instability.  The Board finds that the overall level of recurrent instability does not rise to the level of severe.

Thus, for the reasons stated above, the Board finds that an initial rating in excess of 20 percent for left knee ruptured patellar, status post reconstruction, based upon instability, as of January 30, 2009, is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating for instability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Semilunar cartilage

A claimant can receive a separate rating for semilunar cartilage whether it is dislocated or absent.  In the Board's July 2010 remand, the examiner was asked to address whether the Veteran had a dislocated semilunar cartilage.  In the September 2010 VA examination report, the examiner stated that while the Veteran had a tear in the semilunar cartilage, it was not dislocated.  The examiner noted there was no available MRI to diagnose the presence or absence of a semilunar cartilage injury, although the examiner did not suspect it clinically.  A November 2010 MRI confirmed that the Veteran had the semilunar cartilage.  Thus, the Board finds that the evidence establishes that the Veteran has a semilunar cartilage, which is not dislocated.  Therefore, the Board finds that the Veteran is not entitled to a separate rating under Diagnostic Codes 5258 and 5259.  

Scar

The Veteran has undergone knee surgery, and has a residual scar.  The Board finds that the preponderance of the evidence is against a finding that symptoms associated with the scar would warrant a separate rating.  In the January 2009 VA examination report, the examiner described the scar as being 21 centimeters x 1 centimeter, slightly darkened, with no tenderness to palpation and no identified contractures.  There was no evidence of scar breakdown.  In the September 2010 VA examination report, the examiner wrote the scar was nontender and 5 millimeters wide with minimal keloid formation and no erythema, hyperemia, or ecchymosis.  There was no ulceration, and no significant adherence to subcutaneous tissue.  The examiner also wrote the scar did not appear to interfere with knee function or motion.  The Board finds that those clinical findings do not establish entitlement to a separate rating for symptoms associated with the residual scar.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011).


Extraschedular Ratings

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during this appeal period have any of the Veteran's left knee disabilities on appeal been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2011).  The Board finds no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  Shipwash v. Brown, 8 Vet. App. 218 (1995). Here, the record shows the Veteran was hospitalized one time in 2006.  The appeal period runs from 2005 to the present.  The Board finds that one hospitalization in seven years is not indicative of frequent periods of hospitalization.  The Veteran has reported that he has missed between 8 to 10 days of work over a one-year period, which would not be indicative of marked interference with employment beyond that already contemplated by the schedular rating criteria and the schedular ratings assigned, which contemplate a significant disability of the left knee.  

In this case, the Board finds that schedular criteria are adequate to rate the service-connected disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008).

Conclusion

Accordingly, for all the reasons described above, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent prior to January 30, 2009, based on limitation of motion of the left knee.  The Board further finds that the evidence supports the assignment of a rating of 20 percent, but not higher, based upon limitation of motion as of January 30, 2009.  As to instability, the Board finds that a separate rating for instability was not warranted prior to January 30, 2009.  The Board further finds that a rating in excess of 20 percent is not warranted since January 30, 2009.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for left medial ligament strain with degenerative joint disease based on limitation of motion, prior to January 30, 2009, is denied.

A rating of 20 percent, but not higher, for left medial ligament strain with degenerative joint disease, based on limitation of motion, is granted, as of January 30, 2009.

An initial rating in excess of 20 percent for left knee ruptured patellar, status post reconstruction with moderate laxity, as of January 30, 2009, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


